Citation Nr: 1212611	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  07-16 843	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to January 1985, including duty aboard nuclear submarines.  He died in March 2006 at age 42.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The case was previously before the Board in April 2009, when it was remanded for private and VA medical records, development in accordance with 38 C.F.R. § 3.311(c), and readjudication.  In December 2010, the Board noted that an opinion indicated that diabetes mellitus appeared 15 years after service, when it actually appeared 5 years after service.  The case was remanded for a corrected opinion.  The Board finds that the requested development has now been substantially completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In as much as the requested development has been completed, the Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The veteran died in March 2006 at age 42.  The immediate cause of death was cardiac arrest due to risk factors including diabetes and obesity.  

2.  Cardiac disease and diabetes were not the result of disease or injury during service or manifest within the first post-service year.  

3.  The Veteran had exogenous obesity, which was not a disability resulting from disease or injury during his active service.  

4.  At the time of the Veteran's death, service connection was not in effect for any disabilities.  

5.  Exposure to ionizing radiation during the Veteran's active service did not cause or contribute to cause his death.  


CONCLUSION OF LAW

A service connected disability did not cause death or contribute substantially or materially to cause death.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307. 3.309, 3.312 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a section 5103(a)-compliant notice.  

In a letter dated in June 2006 the RO provided the appellant with an explanation of the type of evidence necessary to substantiate her claim, as well as an explanation of what evidence was to be provided by her and what evidence the VA would attempt to obtain on her behalf.  The initial notice letter was provided before the adjudication of her claim in August 2006.  The June 2006 letter did not provide notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, the appellant was not prejudiced by this because the claim is being denied and neither a rating nor an effective date will be assigned.  The Board finds that VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical and personnel records have been obtained.  His available post-service treatment records have also been obtained.  The records for his final hospitalization were not available; however, the emergency medical records were obtained and show no pulse by the time he arrived at the hospital.  The appellant has declined the opportunity for a hearing.  

The case has been developed in accordance with the provisions of 38 C.F.R. § 3.311 pertaining to claims based on exposure to ionizing radiation.  The original radiation review by the VA Director of Compensation and Pension in March 2010 wrote that the Veteran was diagnosed with diabetes mellitus 15 years after his last exposure to radiation.  The Board pointed out the error (it was approximately 5 years) and remanded the case in December 2010.  In January 2011, the VA Director of Compensation and Pension provided a much more detailed analysis of the facts, using the correct time frame and noting that diabetes mellitus was diagnosed 5 years after the Veteran's occupational radiation exposure.  In December 2011, the representative argued, on the appellant's behalf, that an opinion by a medical professional was needed.  Another medical opinion is not needed because we already have one from the VA Director, Radiation and Physical Exposures, who is a physician.  That March 2010 medical opinion considered the correct time frame.  Thus, the Board finds that VA has fully complied with the development requirements for claims based on exposure to ionizing radiation and 38 C.F.R. § 3.311 does not require any additional development.  

Moreover, there is nothing in VCAA that requires a second medical opinion or any other additional development.  Beside the request for another medical opinion, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Discussion

The death certificate shows that the Veteran died in March 2006 at age 42.  The immediate cause of death was cardiac arrest due to risk factors including diabetes and obesity.  No other causes or contributing causes were listed.  There was no autopsy.  

Service connection for the cause of the veteran's death may be granted if a disability incurred in or aggravated by service caused death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 U.S.C.A. § 1310 (West 2002).  

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1131 (West 2002); 38 C.F.R. § 3.303 (2010); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

It is not contended that the fatal disorders had their onset or advanced in severity during service.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Cardiovascular disease and diabetes mellitus may be presumed to have been incurred during active military service if manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  It is not contended nor does the evidence show that these fatal disorders became manifest during the first post service year.  

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  

The appellant, the Veteran's surviving spouse, notes that diabetes mellitus was diagnosed in April 1989, a little more than 4 years after he left active service and that he had served aboard nuclear submarines.  She contends that these factors, particularly radiation exposure, led to his diabetes mellitus and cardiac arrest and death.  However, the appellant has not submitted or even identified any competent medical evidence to support her position and the Board cannot find any.  

The appellant contends that the Veteran's fatal disorders and death are due to radiation exposure while serving aboard nuclear submarines.  She has submitted several medical treatises and articles from the internet in support of her claim.  These discusses generic relationships and do not have a degree of certainty or specificity to indicate plausible causality related to the facts of this specific case.  Cf. Wallin v. West, 11 Vet App. 509, 513-14 (1998); Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  There is nothing in these treatises that would link the Veteran's fatal disorders to his service aboard nuclear submarines or to his service in general.  To quote one entitled, "A Systematic Review of Epidemiological Associations between Low and Moderate Doses of Ionizing Radiation and Late Cardiovascular Effects and Their Possible Mechanisms," M.P. Little, et al., 2007, "The epidemiological evidence for an effect of moderate and low doses is suggestive rather than persuasive, and, in the absence of a firm biological mechanism, caution is required in the interpretation of statistical associations."   

The Board has considered all the evidence of record and we have considered all bases for service connection raised by the record, not just radiation exposure.  

The service treatment records do not contain any evidence of the fatal disorders.  On examination for release from active duty, in November 1984, The Veteran's heart, vascular system, and endocrine system were normal.  It was specifically reported that urinalysis was negative for albumin and sugar.  The Veteran's heart was within normal limits on X-ray study.  Blood pressure was within normal limits at 139/74.  

The service treatment records do show the Veteran was overweight.  It was noted when he was examined and accepted for service, in November 1980.  The Veteran was 691/4 inches in height and 208 pounds in weight.  On examination for occupational exposure to radiation and submarine duty, in February 1981, the Veteran was described as 691/2 inches tall and 209 pounds.  The examining physician commented that he was 20 pounds over weight with exogenous obesity.  A service treatment record, dated in October 1981 shows the Veteran was 69 inches tall with a weight of 210 pounds.  He was considered to be overweight, obese.  The Veteran was put on a weight reduction program and by the sixth week weighed 209 pounds.  In May 1984, the Veteran was described as being 70.5 inches tall and weighing 248 pounds.  He was 22 percent over the maximum allowable weight for his height.  A medical officer expressed the opinion that the Veteran's obesity was due to dietary indiscretion and that he did not have a medical condition that prevented his participation in a diet/exercise program.  Weight loss goals were recommended.  In November 1984, the Veteran was described as being 71 inches tall and weighing 250 pounds.  He was 22 percent over the maximum allowable weight for his height.  A medical officer again expressed the opinion that the Veteran's obesity was due to dietary indiscretion and that he did not have a medical condition that prevented his participation in a diet/exercise program.  Weight loss goals were recommended.  On separation examination, the Veteran was 70 inches tall and weighed 250 pounds.  

Service-connection and compensation are not available for every medical condition noted in service.  Congress specifically limited benefits to disabilities resulting from disease or injury incurred or aggravated by military service.  The Veteran's exogenous obesity, obesity due to dietary indiscretion, is not a disability due to disease or injury for which compensation can be provided.  Thus, even though his weight increased in service, service-connection for obesity or being over weight is not warranted.  

According to records from the Veteran's private clinic, his diabetes mellitus was diagnosed in April 1989.  His actual records were reportedly destroyed.  We do not have anything from the Veteran's private physician or other competent medical care provider linking the onset of diabetes to his active service, over 4 years earlier.  

A report of his final hospitalization, in March 2006, was not available.  The emergency medical report details unsuccessful attempts at resuscitation.  There was no pulse when the Veteran arrived at the hospital.  

The case was developed in accordance with the provisions of 38 C.F.R. § 3.311.  The Veteran's DD Form 1141, Record of Occupational Exposure to Ionizing Radiation, lists exposures between February 1982 and September 1984.  The highest exposure was 0.010 rem between October 12, 1983 and December 16, 1983.  The total lifetime exposure was 0.083.  In a report furnished upon termination of naval service, in February 1985, the Veteran was informed that his whole body dose of radiation was 00.079 Gamma X-ray and 00.010 Neutron for a life time dose of 00.089 rem.  

The VA Director, Radiation and Physical Exposures, who is a physician, provided an opinion in March 2010.  The Veteran's service, exposure and other statistical information was reviewed.  The treatise evidence submitted by the appellant was discussed.
Cited among other generally less pertinent (i.e. they addressed low level exposure and neoplastic diseases, which the Veteran did not have) references is a paragraph from BEIR [Biological Effects of Ionizing Radiation] VII, p8, stating in part that, in addition to cancer, radiation exposure has been demonstrated to increase the risk of other diseases, particularly cardiovascular disease, in persons exposed to high therapeutic doses and also in A-bomb survivors in more modest doses.  However, there is no direct evidence of increased risk of noncancer diseases at low doses, and data are inadequate to quantify this risk, even if it exists.  

The physician emphasized that the Veteran's exposure was 89 mrem, which is less that the average annual background exposure (excluding radon) of persons living in the United States, which would be considered a low dose in this context.  

The physician referenced a 1993 report covering a study from  1958 to 1986.  The relation between exposures to radiation and the incidence of 19 non-malignant disorders using data from atomic bomb survivor studies was evaluated.  The writers could not detect a statistically significant relationship for several diseases, including hypertension, hypertensive heart disease, ischemic heart disease, and others.  In another study it was noted that there were limited risks, even with exposure 1,000 times greater than the Veteran's.  

Further, there was evidence that radiation injury to microvasculature is the most important factor in delayed nonstochastic effects of radiation, and there is a report of increased mortality from circulatory disease in atomic bomb survivors.  Again, that required high doses.  All studies to date have indicated that a dose response would not be measurable at such a low dose as received by the Veteran.   

Also, there were no references in the peer-reviewed literature that have ever associated diabetes mellitus or obesity with exposure to ionizing radiation.  The pancreas was actually less sensitive to radiation than surrounding tissue.  Therefore, it would be almost impossible to attribute the Veteran's diabetes to pancreatic damage by radiation or alteration of his digestive tract secretions as a cause of obesity.  The doctor concluded that it was unlikely that the Veteran's cardio-respiratory arrest, Type II diabetes mellitus, or obesity could be attributed to occupational ionizing radiation exposure in service.  

A corrected radiation review under the provisions of 38 C.F.R. § 3.311 was done in January 2011.  The previous error and Board remand were discussed, noting 5 years between the last occupational exposure to ionizing radiation in 1984 and the diagnosis of diabetes in 1989.  The March 2010 report of the Director, Radiation and Physical Exposures was also reviewed.  The Veteran's service records, medical and personnel, were set forth in pertinent detail.  The Director of the VA Compensation and Pension Service, concluded, "it is our opinion that there is no reasonable possibility that cardio-respiratory arrest, type II diabetes mellitus, and obesity are the result of occupational exposure to ionizing radiation in service."  

Conclusion

The appellant makes two arguments in support of her claim.  One is that the Veteran served aboard a nuclear submarine so he must have been damaged in some way.  In support of this assertion she submits treatises and articles, which are very general.  They are not relevant because they do not address submarine service and they do not connect the Veteran's fatal disabilities to the low levels of radiation he experienced.  The appellant has not submitted any competent evidence that connects the Veteran's fatal disabilities to his radiation exposure in service.  

The appellant's second argument is that the Veteran's diabetes mellitus was diagnosed shortly after service, so it must have been due to service.  By law, cardiovascular disease or diabetes mellitus will be presumed to have been incurred in service if either is manifested within the first year after a veteran concludes his active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  After a year, competent evidence is required to connect a disability to service.  38 C.F.R. § 3.303.  In this case, the Veteran had his last exposure to ionizing radiation in October 1984, finished his active service in January 1985, was diagnosed with diabetes mellitus in April 1989, and died in March 2006.  There is no competent lay or medical evidence to connect the onset of diabetes or the Veteran's death to his active service or to his exposure to ionizing radiation during service.  

On the other hand we do have the medical opinion in the separation examination.  This is a report by a medical officer, a physician, acting in his official capacity as both a physician and an officer.  The heart, vascular system, endocrine system, urinalysis and blood pressure were normal.  There were no indications of cardiovascular disease or diabetes.  The report is evidence that the Veteran was in good health when he left service and had not incurred any relevant disease or injury in service.  

There is also the death certificate, which puts the underlying cause of the Veteran's death as diabetes, which was first diagnosed several years after service.  

We also have the March 2010 opinion of the VA doctor, who reviewed the Veteran's exposure information and found that his exposure was so low as to be less than the average background radiation in the United States.  The physician concluded that it was unlikely that the Veteran's cardio-respiratory arrest, Type II diabetes mellitus, or obesity could be attributed to occupational ionizing radiation exposure while in military service.  

Since we have no competent evidence connecting the Veteran's fatal disabilities to his active service, and we have several competent opinions against a connection, the clear preponderance of evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


